Citation Nr: 0032419
Decision Date: 12/12/00	Archive Date: 02/02/01

DOCKET NO. 98-08 832               DATE DEC 12, 2000

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUE

Entitlement to an increased evaluation for post-traumatic stress
disorder (PTSD), currently rated as 10 percent disabling.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to August 1954.
His decorations include the Purple Heart Medal.

This appeal arises before the Board of Veterans' Appeals (Board)
from an April 1998 rating decision of the Jackson, Mississippi,
Regional Office (RO) of the Department of Veterans Affairs (VA).

A statement of the case regarding the issues of increased
evaluations for PTSD, residuals of a shell fragment wound to the
right hip, to include right hip scar, and for residuals of a right
wrist fracture, to include a right wrist scar, was furnished the
veteran in May 1998. Received in June 1998 was his substantive
appeal in which he stated that he was only appealing the PTSD
issue. Accordingly, the issue is as stated on the title page of
this decision.

The veteran in an April 1998 statement appears to be raising the
issue of service connection for arthritis of the right wrist and
right hip on a secondary basis. This issue has not been developed
for appellate consideration and is referred to the RO for
appropriate action.

FINDING OF FACT

PTSD is manifested by a Global Assessment of Functioning (GAF)
score of 50, with evidence of occupational and social impairment
with reduced reliability and productivity due to memory impairment,
impaired judgment, and disturbances in motivation and mood, in
addition to difficulty establishing and maintaining effective work
and social relationships.

CONCLUSION OF LAW

The schedular criteria for a 50 percent rating for PTSD have been
met. 38 C.F.R. 1155, 5107 (West 1991 & Supp. 1999); 38 C.F.R. Part
4, Diagnostic Code 9411 (1999).

2 -

REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the veteran's increased evaluation
claims are well grounded within the meaning of 38 U.S.C.A. 5107(a)
(West 1991 & Supp. 1998) that is, the claims are plausible.
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992). The record does
not indicate the need to obtain any additional pertinent records,
and is accordingly found that all relevant facts have been properly
developed, and that the duty to assist the veteran has been
satisfied.

Disability evaluations are determined by comparing the veteran's
present symptomatology with the criteria set forth in the Schedule
for Rating Disabilities (Schedule), 38 U.S.C.A. 1155 (West 1991 &
Supp. 1999); 38 C.F.R. Part 4 (1999). In making a determination in
this case, the Board has carefully reviewed the pertinent medical
evidence, including the veteran's entire medical history in
accordance with 38 C.F.R. 4.1 (1999) and Peyton v. Derwinski, 1
Vet.App. 282 (1991). Where there is a question as to which of two
evaluations shall be applied, the higher evaluation will be
assigned if the disability picture more nearly approximates the
criteria required for that rating; otherwise, the lower rating will
be assigned. 38 C.F.R. 4.7 (1999). All evidence must be evaluated
in arriving at a decision regarding an increased rating. 38 C.F.R.
4.2, 4.6 (1999).

In evaluating service-connected disabilities, the Board attempts to
identify the extent to which a service-connected disability
adversely affects the ability of the body to function under the
ordinary conditions of daily life, including employment. 38 C.F.R.
4.2, 4.10 (1999). When all the evidence is assembled, the
determination must then be made as to whether the evidence supports
the claim or is in relative equipoise, with the veteran prevailing
in either event, or whether a preponderance of the evidence is
against the claim, in which case the claim is denied. Gilbert v.
Derwinski, 1 Vet. App. 49, 55 (1990).

While evaluation of a service-connected disability requires review
of the appellant's medical history, where entitlement to
compensation has already been established and an increase in the
disability rating is at issue, the present level of disability is
of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).
Therefore, although

- 3 -

the Board has reviewed all the evidence of record, it finds that
the most probative evidence is that which has been developed
immediately prior to and during the pendency of the claim on
appeal.

When evaluating a mental disorder, the rating agency shall consider
the frequency, severity, and duration of psychiatric symptoms, the
length of remissions, and the veteran's capacity for adjustment
during periods of remission. The rating agency shall assign an
evaluation based on all the evidence of record that bears on
occupational and social impairment rather than solely on the
examiner's assessment of the level of disability at the moment of
the examination. 38 C.F.R. 4.126 (1999).

The veteran contends that an increased evaluation is warranted for
his service-connected PTSD, which is currently rated as 10 percent
disabling under Diagnostic Code 9411.

Diagnostic Code 9411 provides a 10 percent rating for occupational
and social impairment due to mild or transient symptoms which
decrease work efficiency and ability to perform occupational tasks
only during periods of significant stress, or; symptoms controlled
by continuous medication.

A 30 percent evaluation is provided based on evidence of
occupational and social impairment with occasional decrease in work
efficiency and intermittent periods of inability to perform
occupational tasks (although generally functioning satisfactorily,
with routine behavior, self-care, and conversation normal), due to
such symptoms as: depressed mood, anxiety, suspiciousness, panic
attacks (weekly or less often), chronic sleep impairment, mild
memory loss (such as forgetting names, directions, recent events).

Where there is occupational and social impairment with reduced
reliability and productivity due, to such symptoms as: flattened
affect; circumstantial, circumlocutory, or stereotyped speech;
panic attacks more than once a week; difficulty in understanding
complex commands; impairment of short- and long-term memory (e.g.,
retention of only highly learned material, forgetting to complete

- 4 -

tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; difficulty in establishing and maintaining
effective work and social relationships, a disability evaluation of
50 percent disabling is appropriate.

Where the evidence demonstrates occupational and social impairment,
with deficiencies in most areas, such as work, school, family
relations, judgment, thinking, or mood, due to such symptoms as:
suicidal ideation; obsessional rituals which interfere with routine
activities; speech intermittently illogical, obscure, or
irrelevant; near-continuous panic or depression affecting the
ability to function independently, appropriately and effectively;
impaired impulse control (such as unprovoked irritability with
periods of violence); spatial disorientation; neglect of personal
appearance and hygiene; difficulty in adapting to stressful
circumstances (including work or a worklike setting); inability to
establish and maintain effective relationships, an evaluation of 70
percent disabling is provided.

VA outpatient treatment records, dated from 1996 to 1998, show
complaints of nightmares and flashbacks, sleep disturbance,
hyperarousal, and intrusive thoughts, and at times he exhibited
anxiety. In May 1997, he appeared restless, anxious, and tremulous
with pressured speech.

A VA psychiatric examination was conducted in March 1998. At that
time the veteran reported combat flashbacks at least twice a week.
There was a remote history of homicidal and suicidal thoughts. He
denied current thoughts of either. Following the examination, the
diagnosis was PTSD with a Global Assessment of Functioning (GAF)
score of 60.

On VA examination in September 1999, the veteran complained of poor
sleep, continuing anxiety, and depressive symptoms. He indicated
that he liked to stay at home and rarely left, and he complained of
recurrent intrusive thoughts, flashbacks, and dreams. He indicated
that his ability to concentrate was poor and that memory was not
particularly good. He denied suicidal thoughts. He reported that he
had not worked for many years after bad electrical bums to his
feet.

- 5 -

The veteran was fully oriented to person, place, and time, and he
reported both short term and long term memory loss, although his
complaints and examples seemed to be mainly in terms of short term
difficulties. He went on at great length about difficulties with
regard to rate and flow of speech, and the information was detailed
the way he wished it to be. Affect was angry and anxious, and he
reported anxiety and depressive symptoms. Psychological testing,
including the MCMI-2 and Mississippi Combat Stress scale was also
performed.

The examiner provided the following diagnoses: Axis I, PTSD by
history; Axis II, personality traits of anti-social and avoidant
personality disorders (not a full diagnosis); Axis III, various
medical disorders; Axis IV, problems relating to the social
environment, occupational problems, and problems with access to
medical care services; and Axis V, a GAF of 50. The examiner
commented that with regard to the GAF, the veteran showed
disruption in many areas of his life. He had not worked in many
years, he did not get along with family members, and he generally
did not appear to take care of himself well. While the examiner
believed that there was some exaggerating in his portrayal of
himself, the veteran did seem to get along in the world quite
poorly.

In a November 1999 addendum to the September 1999 report, the VA
examiner indicated that the diagnosis of PTSD, by history,
indicates that the veteran did not provide enough information
during the current evaluation to justify a diagnosis of PTSD at the
current time. As noted in the evaluation, he was vocal in stating
that he did not like to answer questions and he doesn't like to
give information to psychiatrists. There was also insufficient
evidence to preclude such a diagnosis. The examiner also indicated
that he could not give a professional opinion as to separate GAF's
(for PTSD and personality disorder) as there was no empirical
research support for making such assessments.

On VA examination in November 1999, the veteran indicated that he
isolates himself and avoids people, and sometimes he goes a week or
two without seeing anybody. He stated that he gets depressed, and
had been sad, with no interest and no energy, he cannot eat well,
he cries, and he cannot sleep. The examiner noted that daily
activity was markedly impaired and the veteran was living in the
woods in

- 6 -

a cabin, he had trouble relating to others, and he avoided people.
It was noted that he does take care of his own cabin, and he
cleans, shops, cooks, and pays the bills. He stated that he could
not work because of nightmares, flashbacks, and a stroke.

On examination, the veteran was rather shaky and did not answer
some questions about his past. He talked some about Korea, but
avoided a lot. He seemed tearful at times, was irritable, and he
cried when talking about the nightmares. He talked about hearing
and seeing things and he said that he has nightmares and flashbacks
almost every night. Affect was apathetic, mood was depressed and
irritable, and there were no thought disorders. Speech was coherent
and logical. He had some trouble with memory which was possibly
from a stroke or alcohol. Recall test was not immediately, but
about 3 minutes later. He had difficulty recalling his social
security number. He knew that Clinton is president, did not know
who was president during Korea, and knew the date, month, and year.
He could not multiply well. Insight and judgment were fair.

The following diagnoses were provided: Axis I, 1. PTSD, 2. history
of alcohol dependence; Axis II, none; Axis III, various medical
disorders; Axis IV, multiple physical problems, flashbacks and
nightmares; Axis V, current global assessment of functioning of
about 50. It was noted that he has no friends, is unable to keep a
job, he lives out in the woods, and he cannot get along with
anybody.

A GAF rating is a scale reflecting the psychological, social, and
occupational functioning on a hypothetical continuum of mental-
health illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996),
citing Diagnostic and Statistical Manual of Mental Disorders (4th
ed. 1994)

A GAF of 41 to 50 is defined as serious symptoms (e.g., suicidal
ideation, severe obsessional rituals, frequent shoplifter) or any
serious impairment in social, occupational, or school functioning
(e.g., no friends, unable to keep a job). A GAF of 51-60 is defined
as moderate symptoms (e.g., flat affect and circumstantial speech,
occasional panic attacks) or moderate difficulty in social,
occupational, or school functioning (e.g., few friends, conflicts
with peers or coworkers). A GAF of 61 to 70 is defined as some mild
symptoms (e.g., depressed mood and mild

- 7 -

insomnia) or some difficulty in social, occupational, or social
functioning (e.g., occasional truancy, or theft within the
household), but generally functioning pretty well, has some
meaningful interpersonal relationships.

To summarize, the veteran has reported that he experiences
difficulties in concentration and memory loss. He has also
complained of depression, sleep disturbance, frequent nightmares,
flashbacks, and intrusive thoughts. The veteran is competent to
report on that for which he has personal knowledge, to include his
symptomatology. Layno v. Brown, 6 Vet. App. 465 (1994). Thus, his
assertions describing symptoms constitute competent evidence.

The available evidence suggests that PTSD is manifested by
occupational and social impairment with reduced reliability and
productivity. The veteran has been shown to have difficulty in
establishing and maintaining effective work and social
relationships, as he has problems getting along with others, is
estranged from his own children, and has isolated himself by living
alone in a cabin in the woods. There is also evidence of memory
impairment. The veteran's affect was apathetic on recent VA
examination with a depressed and irritable mood.

In 1999, two VA examiners assigned a GAF score of 50, which equates
to serious psychiatric symptoms or any serious impairment in
social, occupational, or school functioning, and the VA examiner
indicated that this score represents that the veteran has no
friends and is unable to keep a job.

In light of the foregoing, the Board finds that PTSD is manifested
by symptomatology which satisfies the criteria for a 50 percent
rating under Diagnostic Code 9411.

The Board also finds that an evaluation in excess of 70 percent
disabling is not warranted, as neither the outpatient treatment
records or the VA examinations indicate that the veteran suffers
from occupational and social impairment as a result of current
suicidal ideation, obsessional rituals, illogical, obscure, or
irrelevant speech, near-continuous panic, impaired impulse control,
spatial disorientation, neglect of personal hygiene or appearance,
or near-continuous panic or depression

- 8 -

affecting the ability to function independently, appropriately, or
effectively. It has been noted that the veteran takes care of
himself and his cabin, and he has consistently denied current
homicidal or suicidal ideation. At all times on VA examinations, he
has been fully oriented. Thus, the criteria for a 70 percent
evaluation are not met under Diagnostic Code 9411. For these
reasons, the Board finds that an evaluation of 50 percent
disabling, and no more, is warranted for the veteran's service-
connected PTSD.

ORDER

An increased evaluation of 50 percent disabling is granted for
PTSD, subject to the laws and regulations governing the award of
monetary benefits.

ROBERT P. REGAN
Veterans Law Judge

- 9 - 



